Citation Nr: 0840308	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  02-22 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) for the period prior to 
August 6, 2001.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from September 1, 2001.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
rating in excess of 30 percent for PTSD.  The Board remanded 
the claim for additional development in May 2004.  An April 
2006 rating decision increased the rating for the veteran's 
PTSD from 30 percent to 70 percent disabling for the period 
from June 13, 2000, to August 5, 2001; assigned a 100 percent 
disability rating for the period from August 6, 2001, to 
August 31, 2001; assigned a 70 percent rating for the period 
from September 1, 2001, to December 8, 2004; and assigned a 
30 percent rating from December 9, 2004.

The Board remanded the claim in February 2007 for additional 
development.  Thereafter, a September 2007 rating decision 
assigned a 70 percent rating for the period from December 9, 
2004.  As the veteran is now in receipt of a 70 percent 
rating from December 9, 2004, the issue has been 
recharacterized as entitlement to a rating in excess of 
70 percent from September 1, 2004.  As a 70 percent rating is 
less than the maximum available rating, the issue remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period prior to August 6, 2001, the competent and 
probative evidence preponderates against a finding that the 
veteran's symptoms and manifestations result in total 
occupational and social impairment.

2.  For the period from September 1, 2001, the competent and 
probative evidence preponderates against a finding that the 
veteran's symptoms and manifestations result in total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent disability 
rating for PTSD have not been met for the period prior to 
August 6, 2001.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code (DC) 9411 
(2008).

2.  The schedular criteria for a 100 percent disability 
rating for PTSD have not been met for the period from 
September 1, 2001.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§4.1, 4.2, 4.10, 4.130, DC 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in January 2002, July 2004, 
August 2004, February 2005, March 2005, March 2007, and March 
2008; rating decisions in April 2002, April 2006, and 
September 2007; a statement of the case in June 2002; and a 
supplemental statement of the case in September 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case in July 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran filed a claim for an increased rating for PTSD in 
August 2001.  He stated that he had received treatment in the 
past 12 months at a VA Clinic in May 2001 and in August 2001 
was attending a PTSD Clinical Team (PCT) program at a VA 
medical center.  The veteran contends that his PTSD is worse 
than the ratings assigned of 70 percent for the period from 
June 13, 2000, to August 5, 2001, and 70 percent from 
September 1, 2001.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

Service connection for PTSD was granted in a July 1998 rating 
decision and a 30 percent rating was assigned effective from 
August 1997.  In August 2001 the veteran sought an increased 
rating.  An April 2002 rating decision continued the 30 
percent rating.  The veteran disagreed with the decision and 
during the appeal the RO assigned a rating of 70 percent, 
effective June 13, 2000; a temporary total rating from August 
6, 2001; a 70 percent rating from September 1, 2001; and a 30 
percent rating from December 9, 2004.  Subsequently, a rating 
decision in September 2007 assigned a 70 percent rating from 
December 9, 2004.  Thus, the veteran has on appeal the issue 
of entitlement to a rating in excess of 70 percent for the 
period prior to August 6, 2001, and for the period from 
September 2001.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected PTSD is currently rated as 70 
percent disabling.  PTSD is rated using the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 
(2008) 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411 (2008) 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2008) 

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  A GAF 
scores in the range from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score in the 
range of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score in the range of 31 to 40 contemplates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work.).  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association (4th ed. 1994) (DSM- IV); 38 
C.F.R. §§ 4.125(a), 4.130 (2008); Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  

VA outpatient treatment records show in March 1998 that the 
veteran was medically retired from his job due to a job 
related injury to his ankle.  At a VA appointment for PTSD on 
June 13, 2000, the veteran reported in a very emotional 
manner.  He was tearful, and reported having temper tantrums, 
frequent awakening at night, and a tendency to ruminate.  He 
stated that he was a physical wreck.  He described numerous 
ailments and sought medication for his nerves.  He had 
financial problems and job problems.  The following week the 
veteran reported brighter than at the previous session; 
however, he still got somewhat emotional when discussing the 
loss of his job and the financial frustration that he felt.  
He had not been taking most of the psychotropic medications, 
thus those medications were discontinued.  The recommendation 
was for a trial of medication to deal with the anxiety.  

When seen in June 2001 for an annual visit, the veteran began 
to cry on speaking of his frustration of his PTSD and 
depression.  The assessment included depression and PTSD.  
The veteran was seen on July 9, 2001, with increased rage and 
isolation.  He was experiencing difficulty sleeping.  Since 
his medical retirement he had been working odd jobs, whatever 
he could get.  He was considering attending a three week 
program for PTSD.  He had problems with social environment, 
occupational problems and financial difficulties.  The GAF 
score was 55.  

When seen by a clinical psychologist later in July 2001 with 
regard to applying for the PTSD program, the veteran reported 
having difficulty sleeping and being very anxious.  He kept 
himself as busy as possible to avoid thinking of past 
experiences.  He had been working at any job he could get.  
PTSD symptoms that were being displayed were rage, anger, 
difficulty sleeping, difficulty with trust, interpersonal 
dysfunctioning, and isolation.  He admitted that his quick 
temper had gotten worse.  There was increased rage and 
decreased sleep.  His emotions were out of control.  He 
reported that he frequently went from sentimental 
emotionality to rage.  The GAF assigned was 41-50.  

The following day he was seen by for a PCT assessment.  The 
veteran related that he had been diagnosed with PTSD since 
1998-99, had been followed up at the VA Medical Center off 
and on and had not received consistent treatment.  His 
symptoms included increased rage and anger since he had more 
time after his medical retirement, insomnia, and a short 
temper.  He was easily irritated and had multiple destructive 
behaviors toward property and to his wife and when he was 
working to his co workers.  He did a lot of yelling, easily 
lost self control, was depressed, did not trust people, and 
had mood swings.  The GAF was 40-45.  He was judged to be 
medically and mentally stable to attend the three week 
program for PTSD. 

The veteran enrolled in August 2001 in a VA three and a half 
week PTSD program and was admitted to a Domiciliary for 
access to the program.  At an examination for enrollment, the 
symptoms and findings were similar to those in the PCT 
assessment.  The impression was PTSD and a GAF score of 40-45 
was assigned.  

A discharge summary from the Domiciliary PTSD program 
indicates that the veteran attended all of the scheduled 
program activities.  He showed appropriate understanding of 
his disease process and motivation for improvement.  He 
completed the program satisfactorily and was given a regular 
discharge back to his community and home.  At the time of 
discharge, the veteran's activities would be restricted to as 
tolerated for his multiple joint conditions.  He was stable 
and competent.  He denied any suicidal or homicidal ideation, 
intent, or plan.  He was able to perform the activities of 
daily living.  However, he was unable to work at that time 
because of the severity, chronicity, and complexity of his 
condition.  He could resume his pre-hospitalization 
activities.  A GAF score of 40 to 45 was assigned.  He was to 
continue with aftercare as stated in his treatment plan.  

In October 2001 after he finished the PTSD program, his 
father passed away and the veteran had grief and was nervous, 
jumpy, and depressed.  

At a VA examination for PTSD in November 2001, the veteran 
related that he had not been hospitalized for psychiatric 
problems.  He had participated in a PCT program for PTSD and 
was being seen for follow-up from that program approximately 
once per month.  The veteran related that his problems with 
PTSD included interrupted sleep from nightmares, difficulty 
controlling his anger, irritability, social withdrawal, 
acting out with verbal outbursts, marital problems, and 
financial problems.  During the interview, the veteran was 
polite and cooperative, but had a notably disagreeable 
demeanor.  His affect was appropriate and unconstructed.  His 
mood appeared to be within normal limits.  He was alert, 
oriented, relevant, and coherent.  There were no evident 
signs of psychosis.  He recounted his problems and symptoms 
with apparent genuineness.  The GAF score for the prior year 
was estimated to be 50.  

Private medical records from June 2000 through February 2002 
show that the veteran was being followed for PTSD and other 
disabilities.  He was on medication for insomnia and anxiety 
related to PTSD and notes from December 2001 to February 2002 
indicate his PTSD was considered stable.  In February 2002 
the veteran also stated that he was doing well on the 
medications.

VA outpatient treatment records show that in January 2002 
when seen for follow-up for PTSD, the veteran stated that he 
got more depressed and had not taken his medication for two 
to three months.  He had become more irritated, depressed, 
and anxious.  He was an active participant in group education 
sessions.  In April 2002 he was having a lost of stress from 
his painful left ankle and was scheduled to have another 
surgery because of the unbearable pain.  He was easily 
agitated, doing a lot of yelling at his wife, and 
experiencing frustration and anxiety.  He was to return in 
three months when he had recovered from a foot operation.  

A private medical statement received in May 2002 related to a 
physical condition for which the veteran is not service-
connected and made no mention of the veteran's PTSD disorder.  
The veteran contended that an operation for his nonservice-
connected foot disorder added to his stress.  

VA outpatient treatment records show the veteran was seen in 
September 2002 for PTSD counseling.  His medications were 
renewed and he was to return in four to five weeks.  He was 
doing odd jobs and was upset because of the denial of an 
increase for his PTSD.  He was depressed because September 
marked one year since the death of his father.  

In October 2002 the veteran related anger that seemed out of 
control, more frustration due to the rejection of an increase 
for his service-connected PTSD and more frustration related 
to his uncontrolled pain of the left ankle.  Every little 
thing bothered him and he easily lost control, did a lot of 
yelling to whoever was in front of him, and had increased 
nightmares of the Vietnam War.  His medications were 
adjusted.  

In November 2002 the veteran related that he still struggled 
with his anger.  He had anger-outbursts and cursed at his 
wife and others.  He still experienced nightmares and bad 
dreams that were related to the Vietnam War, and had 
financial difficulty.  He had not had regular work since 1996 
due to his leg injury which put more stress on his emotions 
that led to anger, frustration, anxiety, panic attack, and 
depression.  The veteran at times cried when relating his 
difficult condition.  He also said that the RO had recently 
denied his request for an increase in benefits due to PTSD.  
His only income was coming from VA and a small amount of 
medical retirement from his old job.  A GAF of 40 was 
assigned.  The factors on Axis IV were social isolation, 
marital difficulty, financial difficulty, and unemployment.  

Lay statements received in December 2002 from a friend and 
the veteran's wife contained their observations of the 
veteran's symptoms and manifestations of his PTSD.  

In June 2003, the veteran related that he was struggling with 
his anger, frustration of financial situation, and anger 
outbursts, and was afraid he might hurt someone due to his 
anger and frustration.  A GAF score of 44 was assigned.  In 
July 2003, the veteran seemed exhausted, anxious and 
irritated mood.  He had acute anxiety due to financial 
problems, unemployment, and marital difficulty.  He was in 
the process of a divorce.  If he had a job, it was difficult 
to do it due to physical problems.  His frustration was 
unbearable and he had to yell all the time.  At the end of 
the day, his frustration was so high he felt like it was 
going to explode.  The GAF score was 44.  

In September 2003, the veteran related that he was still 
struggling with the stresses of the divorce, the inability to 
work due to his physical problems, and his financial 
problems.  His appeal to increase the benefit for PTSD was 
pending and he was trying to look for a job.  He was anxious, 
had a flat affect and an anxious and angry mood.  He was 
preoccupied and had pressured speech.  He had no suicidal or 
homicidal ideation.  In addition to PTSD, a diagnosis of 
adjustment disorder due to his recent divorce was added.  

A letter from a private medical physician dated in November 
2003 states that the veteran had been diagnosed with PTSD 
with severe anxiety which was worsening at that time.  

At a VA outpatient treatment appointment in December 2003, 
the veteran described symptoms and problems centering 
primarily on his financial difficulty and the divorce 
process.  His nightmares had increased as had his anxiety and 
frustration.  On examination, he was alert, oriented in all 
spheres, was in angry agitation and frustration moods.  He 
had appropriate affect and response to questions.  He denied 
suicidal or homicidal ideation, intent or plan.  The 
diagnosis on Axis I was PTSD getting worse due to the current 
stressors.  The stressors were waiting for divorce, great 
financial difficulty, and no regular employment.  The GAF 
assigned was 44.

VA outpatient treatment records show the veteran was seen for 
individual and group counseling for PTSD.  

The veteran submitted a copy of a disorderly conduct 
violation that occurred in April 2004 to support his claim 
for an increased rating for PTSD.

In December 2004 the veteran presented for follow-up with 
complaints of depressive feelings.  He had not been seen in 
almost a year.  He was not on any psychotropic medications.  
He had no suicidal ideation at that time.  He had trouble 
sleeping, problems controlling anger, and flashbacks to 
Vietnam.  He still had anxiety in crowds and tended to 
isolate.  He had recently divorced which had aggravated his 
depression and anxiety.  He worked part time on a farm, had 
problems concentrating, and lived alone.  On examination, he 
was alert and well oriented.  He appeared lethargic and angry 
but answered questions well.  He had a flat affect.  He had 
no suicidal ideation or hallucinations.  His thought 
processes were relevant and coherent.  His judgment and 
insight were basically intact.  He did not maintain eye 
contact.  He was dressed in torn clothing and was unshaven.  
His abstract/perceptual thoughts were fair.  His speech was 
fairly fluent and his memory and intellect were fair.  The 
GAF score was 45.  

A letter from a private medical physician dated in March 2005 
indicates that the veteran was being treated for PTSD with 
severe anxiety and that it was continually worsening.  
Progress notes from January 2004 to March 2005 indicate that 
the veteran was being seen on a monthly basis for follow-up 
for PTSD, depression, insomnia, and other medical conditions.  
The assessment portion of the notes indicates major 
depression, insomnia, situational stress, and PTSD.  Progress 
notes in February and March 2005 show the veteran was seen 
for major depression and PTSD.  He was very depressed, had no 
energy, and was very moody.  

Lay statements received in April 2006 from the veteran's 
daughter and a friend presented their observations of the 
veteran's PTSD symptoms and the effect on his daily 
activities.  

The veteran was afforded a VA examination in March 2007.  The 
veteran related that the veteran had not attended treatment 
for a period of time following the December 2004 visit as he 
had no job and no transportation.  The examiner presented a 
review of the medical evidence of record.  The veteran 
related receiving pain, nerve, and sleep medication from a 
private physician.  He was not taking medication that had 
been prescribed for depression due to side effects.  The 
veteran stated that he had not been going to VA for treatment 
as it was 150 miles roundtrip and he was working.  He saw his 
private doctor on a regular basis once per month.  He had not 
been hospitalized for a mental disorder.  He was not in group 
therapy or individual psychotherapy because of his work 
schedule.  He was stressed out financially and was just 
trying to make it to work and back.  He also lived quite a 
distance from the nearest facility.  

The veteran was divorced from his wife and lived alone.  He 
had a good relationship with his daughter.  He stated that he 
had no friends and did not engage in activities.  He denied a 
history of suicide attempts.  The veteran described some 
incidents during the past year when he had trouble 
controlling his anger and left the scene in one incident and 
in another he hit someone and when other people pulled him 
off, the veteran got into his truck and fled.  The examiner 
summarized that the veteran's current psychosocial 
functioning was poor.  He self-isolated, was irritable, and 
had difficulty getting along with people.  He had no friends.  
He had very limited recreational activities.  He self-
isolated in an attempt to control his anger and rage.  

At the examination, he was in disheveled clothes and was 
restless and tense.  His speech was slow.  His attitude 
toward the examiner was irritable.  His affect was blunted.  
His mood was anxious and depressed.  His short attention span 
was not disturbed.  He was oriented to person and place but 
not to time.  Although he had the correct day of the week, 
the date was incorrect.  His thought process was 
perseveration.  He had difficulty trusting other people and 
was suspicious of them.  He had no delusions.  His judgment 
was that he did not understand the outcome of behavior.  He 
had sleep impairment and was very tired during the day which 
made him short, impatient, and irritable.  He denied 
persistent hallucinations.  

The veteran described having panic attacks weekly.  He had 
homicidal thoughts once per week.  He tried to manage them by 
leaving the situation, and being alone.  He had suicidal 
thoughts once or twice per week which lasted until he put 
himself into another frame of mind.  The veteran stated that 
he had a short fuse and had episodes of violence.  He stayed 
away from people because he was afraid he would hurt them.  

It was noted that he did not have the ability to maintain 
minimum personal hygiene.  The veteran stated that his teeth 
were bad and his toe nail fungus was bad.  He still took a 
bath everyday.  He shaved when his boss told him that he 
needed to shave.  He had some problem with activities of 
daily living which the veteran described.  He related that he 
stayed away from people as he had a problem getting along 
with them.  He had lost interest in some activities that he 
used to do.  

The veteran stated when he was by himself, he would hear 
voices.  Sometimes he thought he saw somebody out in the 
woods but nobody was there.  Those episodes occurred once per 
week or once per two weeks.  He felt that people at work 
disliked him.  He felt that his remote memory was moderately 
impaired, his recent memory was mildly impaired and his 
immediate memory was normal.  

The veteran described the frequency, severity and duration of 
PTSD symptoms.  He attributed to stress exposure 
irritability, angry outbursts, avoidance of people and crowds 
to manage his anger, loss of interest in activities, poor 
concentration, nightmares, difficulty sleeping, intrusive 
thoughts, hypervigilance, and feeling detached from others.  

The veteran was employed full time at the time of the 
examination as a maintenance worker where he had worked for 
three years.  He had missed one week of work during the last 
12 month period and three times during the past year he was 
late to work due to waking up early in the morning and not 
being able to get back to sleep until 6:00 a.m.  The veteran 
related that he had gotten into arguments with a supervisor.  
He would not talk to the majority of his co-workers.  He had 
to keep a list of what he had to do.  He had difficulty 
concentrating and he needed to ask for instructions to be 
repeated.  The veteran stated that he hid at work.  He tried 
to work all the time including Saturdays.  He was a loner 
with nothing to do and could not occupy himself.  Work helped 
him to cope with his PTSD symptoms.  

Problems related to occupational functioning were decreased 
concentration, difficulty following instructions, 
inappropriate behavior, memory loss, and poor social 
interaction.  A GAF score of 38 was assigned.  The examiner 
commented that the veteran had major impairment in several 
areas including work, family relations, judgment, thinking, 
and mood.  He was irritable and angry, had interpersonal 
difficulties at work and poor concentration at work.  He had 
road rage.  He had strained family relations, was divorced, 
and argued with his ex-wife.  He did not date and had no 
friends.  He had paranoid, homicidal, and suicidal ideation.  
He had intermittent auditory and visual hallucinations.  His 
mood was irritable and angry.  His affect was blunted.  He 
did not engage in recreational or social activities.  The 
examiner discussed the linkage between PTSD symptoms and 
changes in impairment, in functional state, and quality of 
life.  

Other diagnoses shown were major depression, insomnia, and 
situational stress.  The examiner concluded that it was not 
possible to separate them due to the extensive overlap of 
symptoms with PTSD.  Major depression and insomnia often co-
occur with PTSD.  PTSD symptoms taxed the veteran's coping 
resources, and thus, impaired his ability to cope with 
situational stressors.  

The examiner stated there was not total occupational and 
social impairment due to PTSD signs and symptoms.  PTSD signs 
and symptoms did result in deficiencies in the areas of 
judgment, thinking, family relations, work, and mood.  

The veteran was seen on an unscheduled basis in late February 
2008 in a VA mental health outpatient clinic because he 
screened positive for having suicidal thoughts at a Primary 
Care intake evaluation.  The veteran reported at times he did 
have suicidal thoughts when he was depressed or very anxious.  
He had surgery in December and had a hard recovery.  He 
reported no recent thoughts of suicide.  He denied having any 
plans or intent to commit suicide or harm others.  He also 
denied ever attempting suicide before.  

In March 2008 the veteran presented at a mental health 
appointment with a chief complaint of PTSD-related symptoms, 
including hypervigilance, nightmares, social isolation, 
anxiety, depression, and lack of emotional control.  He felt 
overwhelmed with worrying about psychosocial stressors and 
also with memories and intrusive thoughts of Vietnam.  He 
reported a lack of social support and stated that he normally 
stayed to himself, working as much as possible.  He reported 
apathy and a lack of interest in activities.  He was willing 
to engage in therapy and medication management with a goal of 
reducing those symptoms and building coping skills.  

The veteran had been married one time for 30 years and had 
been divorced from that marriage since 2005.  He had a good 
relationship with his daughter.  All of his other family 
members were deceased.  He lived in a home by himself.  He 
had one close friend and was not involved in any social 
organizations.  He was working full time as a maintenance 
worker and had that job for four years.    

The veteran denied a history of inpatient treatment or 
substance abuse treatment.  He received medication management 
primarily from a primary care provider.  He denied a history 
of suicidal, violent, or homicidal behavior.  He was taking 
psychotropic medication.  On mental status examination, the 
veteran was alert and oriented to person, place, time, and 
purpose.  He was appropriately dressed and groomed.  His 
psychomotor behavior was nervous.  His speech was average in 
rate and tone.  The veteran stated his mood was down and 
depressed.  His affect was congruent.  He was tearful 
throughout the session.  He reported that sleep was poor and 
disturbed by nightmares and anxiety.  His appetite was poor 
since having hernia surgery in December 2007.  Attention and 
concentration appeared within normal limits.  The veteran 
reported memory difficulties.  There was no evidence of 
psychosis.  His judgment and insight appeared fair.  He 
denied current suicidal or homicidal ideation.  He related 
that he had thoughts of suicide two weeks earlier, without 
plan or intent.  He stated that he was currently safe.  The 
GAF score was 50.  

After considering all the evidence of record, it is the 
opinion of the Board that a 100 percent schedular rating for 
the period prior to August 6, 2001, and for the period from 
September 1, 2001, is not warranted.  

For the period prior to August 6, 2001, the evidence of 
record does not reflect psychiatric manifestations meeting or 
approximating the requirements for a 100 percent schedular 
evaluation.  Although the veteran was tearful and emotional, 
that was primarily related to the loss of his job, and 
resultant financial problems.  He had been working at 
whatever odd jobs he could find since his medical retirement 
due to an ankle disorder.  At the time of examinations in 
July and August 2001, the veteran was alert and cooperative 
with the interview.  Gross impairment in thought processes or 
communication was not shown.  The veteran was able to 
describe his symptoms and make plans for participating in a 
PTSD treatment program.  Grossly inappropriate behavior was 
not shown.  He had a long term marriage and had a 
relationship with his daughter and grandchild.  Although he 
had difficulty in locating a job due to an ankle disorder, he 
was able to identify and secure multiple short term 
positions.  Although the veteran did report multiple 
destructive behaviors toward property and his wife and co-
workers, evidence of persistent danger of hurting himself or 
others was not shown.  There was no indication of 
intermittent inability to perform activities of daily living 
to include lack of minimal personal hygiene.  Evidence of 
persistent delusions or hallucinations is not shown.  There 
is no evidence of disorientation to time or place.  The 
veteran made no complaints of memory loss and the evidence 
does not show that he had memory loss for names of close 
relatives, own occupation, or own name.  The GAF scores 
assigned during were 55, 41 to 50, and 40 to 45.  A score of 
55 is in the mid-range of moderate symptoms, 41 to 50 is the 
range of serious symptoms, and 40 to 45 is a range from the 
high end of some impairment in reality testing or 
communication or major impairment in several areas to the 
mid-range of serious symptoms.  Overall these scores more 
closely reflect serious symptoms.  In sum, the Board finds 
that the veteran's symptoms do not more closely approximate a 
100 percent schedular rating during the period prior to 
August 6, 2001.  The Board finds that the evidence does not 
show total occupational or social impairment due solely to 
PTSD during the period in question.  While one medical report 
shows some occupational impairment and lengthy unemployment, 
the evidence shows that is due in large part to nonservice-
connected disability, and not solely due to service-connected 
PTSD.

As noted above, the veteran received a temporary total rating 
for the period from August 6, 2001, to August 31, 2001.

For the period from September 1, 2001, the Board finds that 
the evidence of record does not reflect psychiatric 
manifestations meeting or approximating the requirements for 
a 100 percent schedular evaluation because the evidence does 
not show total occupational and social impairment due solely 
to PTSD.  

While the veteran has indicated that he is frequently 
irritable and has difficulty controlling his outbursts of 
anger, it appears that despite those symptoms, he does not 
always interpersonally isolate himself.  The inability to 
establish and maintain effective social relationships was not 
shown.  The veteran has been divorced since approximately 
2005.  However, he has reported that he has a good 
relationship with his daughter and grandchild.  In addition, 
two friends wrote in support of his claim and, more recently, 
the veteran reported having one close friend.  The evidence 
shows that he interacted appropriately with other members of 
his group therapy and staff when participating in treatment 
programs.  Thus, while the veteran tends to self isolate, it 
appears that despite difficulties he has some social contacts 
and cannot be found to be totally socially impaired due to 
his PTSD.   

Although at the time of discharge from the PCT program, it 
was noted that the veteran was unable to work, the evidence 
indicates that primarily this was due to his nonservice-
connected ankle disorder and not due solely to PTSD.  While 
the veteran had reported difficulty with locating a job after 
his medical retirement and for several years worked only at 
odd jobs and part time on a farm, he reported in March 2007 
that he was employed full time for three years.  Although he 
reported difficulty with interpersonal relationships with 
supervisors and co-workers, it appears that he has 
successfully been able to locate and maintain several short 
term jobs and has now been working at a full time job for 
several years.  The GAF scores assigned during this period 
were 40 to 45 at the time of discharge from the PCT program 
in late August 2001; in November 2001, the score for the 
prior year was estimated to be 50; 40 in November 2002; 44 in 
June 2003, July 2003, and December 2003; 45 in December 2004; 
38 in March 2007 and 50 in March 2008.  The scores primarily 
reflect serious symptoms.  In addressing the low GAF score of 
38 assigned in March 2007, the Board finds that this score 
does not match the veteran's better avocational and social 
functioning and is not consistent with the examiner's 
statement in the narrative report that the veteran did not 
have total occupational and social impairment due to PTSD.  

The Board finds that the medical evidence dated from 
September 1, 2001, to March 2007, does not show 
disorientation to time or place.  In November 2001, and 
December 2003, it was noted that the veteran was alert and 
oriented.  On examination in March 2007, the veteran was 
oriented to person and place but gave the wrong date but the 
right day of the week.  More recently, in March 2008 he was 
alert and oriented to person, place, time, and purpose.  
Thus, overall, the veteran has not been disoriented to time 
or place.  

Although the veteran has reported memory difficulties, there 
is no evidence of memory loss for names of close relatives, 
own occupation, or own name.  In December 2004, the veteran 
denied having hallucinations.  Although the March 2007 
examination report indicates that the veteran had 
intermittent auditory and visual hallucinations, the report 
also shows that the veteran denied having persistent 
hallucinations.  He also denied having delusions.  Thus, 
persistent delusions or hallucinations are not shown.  

From September 2001 to December 2004, there is no indication 
that the veteran neglected his personal appearance or 
hygiene.  In December 2004, the veteran was dressed in torn 
clothing and was unshaven.  In March 2007 the veteran 
appeared in disheveled clothes, and related that he was not 
taking care of his teeth and a foot problem, and shaved when 
his boss told him to shave.  However, he did maintain minimal 
personal hygiene as the veteran reported that he still took a 
bath everyday.  In March 2008, he was appropriately dressed 
and groomed.  While there were two reported episodes of 
having hygiene difficulties, the evidence overall does not 
indicate intermittent inability to perform activities of 
daily living including maintenance of minimal personal 
hygiene.  

The record shows in September 2003 the veteran had no 
suicidal or homicidal ideation, in December 2003, he had no 
suicidal or homicidal ideation, intent or plan, and in 
December 2004 he had no suicidal ideation.  In March 2007, 
the veteran talked about having homicidal thoughts, he 
managed them by leaving the situation and getting by himself.  
The veteran related some incidents when he had trouble 
controlling his anger, and stated he coped with episodes of 
violence by staying away from people because he was afraid 
that he would hurt them.  He talked about having suicidal 
thoughts which lasted until he put himself into another frame 
of mind.  However, in February 2008 he reported no recent 
thoughts of suicide and denied having any plans or intent to 
commit suicide or harm others.  In March 2008 the veteran 
denied a history of suicidal, violent or homicidal behavior 
and denied current suicidal or homicidal ideation.  Although 
he had recent thoughts of suicide, they were without plan or 
intent.  The evidence shows some thoughts of suicidal and 
homicidal ideation but does not show the veteran to be a 
persistent danger of hurting himself or others.  

Although as described in March 2007, the veteran's thought 
process might result in repeating a response in an 
inappropriate situation, there was no evidence of gross 
impairment in thought processes or communication.  In 
December 2004, it was noted that he answered questions well 
and in March 2008, his speech was average in rate and tone.  
Although the March 2007 examination report noted the veteran 
had inappropriate behavior, there is no evidence of grossly 
inappropriate behavior.  As noted above, the veteran 
interacted appropriately with other members of his group 
therapy and staff when participating in treatment programs 
and during examinations.  The veteran has continued to be 
involved in occupational and social pursuits, although 
limited.  

In sum, the Board finds that the veteran's symptoms do not 
more nearly approximate a 100 percent schedular evaluation.  
The evidence does not show total social and occupational 
impairment due to PTSD.  Therefore, the Board finds that an 
increased rating is not warranted.  

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his PTSD impairment.  There is no contention or 
indication that his PTSD is productive of marked interference 
with employment or necessitates frequent hospitalization, or 
that the manifestations associated with this disability are 
unusual or exceptional.  38 C.F.R. § 3.321(b)(1).  The Board 
finds that to the extent that his PTSD interferes with 
employment, that is contemplated in the 70 percent rating 
already assigned.  Thus, the Board finds that referral for 
consideration of an extraschedular rating is not appropriate.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, other than the period of an assigned temporary total 
rating from August 6, 2001, to August 31, 2001, the evidence 
as a whole has demonstrated occupational and social 
impairment with deficiencies in most areas, as required for a 
70 percent rating, but no more, under DC 9411.  The evidence 
does not show total social and occupational employment to 
warrant a 100 percent schedular rating  As the preponderance 
of the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD for 
the period prior to August 6, 2001, is denied.

Entitlement to a rating in excess of 70 percent for PTSD from 
September 1, 2001, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


